         Case 1:16-cr-00154-KBJ Document 122 Filed 07/02/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                :              16 Cr. 154 (KBJ)

v.                                           :

LUZ IRENE FAJARDO CAMPOS                     :

Defendant.                                   :

                          DEFENDANT’S UNOPPOSED MOTION
                             TO CONTINUE SENTENCING

       Defendant Luz Irene Fajardo Campos respectfully moves this Court to continue the

sentencing in this case, currently scheduled for July 21, 2020. Undersigned counsel has

personally communicated with the prosecutors in this case, who have no objection to the request.

       Defendant Fajardo Campos was convicted of international drug trafficking charges in

December 2019, following a two week long jury trial. She was thereafter interviewed by

Probation and a Pre-Sentence Report (PSR)has been prepared. Ms. Fajardo Campos is

incarcerated at the Correctional Treatment Facility (CTF) and since approximately the second

week of March, 2020, the facility has prohibited any “in-person” or “through the glass” legal

visits. Accordingly, neither undersigned counsel, nor his investigator, have been able to

thoroughly review the PSR with the defendant. Moreover, counsel believes that a psychological

evaluation of the defendant would be useful in aid of the sentencing in this case. On or about

March 3, 2020 undersigned communicated with Dr. Robert K. Madsen, a clinical psychologist in

Washington, D.C. who had agreed (subject to court authorization) to conduct an examination of

the defendant. The pandemic and lockdown at the CTF have prevented Dr. Madsen from moving

forward with his evaluation.




                                                 1
         Case 1:16-cr-00154-KBJ Document 122 Filed 07/02/20 Page 2 of 3




       The defendant has been advised of this request, and she understands that the current

pandemic has – and possibly will continue – to cause delays in the sentencing of her case. The

defense is determined to achieve the best possible outcome at the time of sentencing and despite

undersigned’s efforts the case is not in a posture to move forward. Defense counsel has candidly

explained to the prosecutors his rationale for seeking this continuance, including his intention to

seek a psychological examination. The Government does not object to the request. Accordingly,

the defense requests a continuance of sixty days, until approximately the week of September 1,

2020, or a date in that time period convenient for the Court, for the sentencing.

       In the interim, the parties would be available to participate in a video or telephone status

conference if the Court believes it would be useful

       A proposed Order is attached to this Notice for the Court’s review.



                                                      Respectfully submitted,
                                                      Robert Feitel
                                                      _____________________________
                                                      Robert Feitel, Esquire
                                                      Law Office of Robert Feitel
                                                      1300 Pennsylvania, Avenue, N.W.
                                                      190-515
                                                      Washington, D.C. 20008
                                                      D.C. Bar No. 366673
                                                      202-450-6133 (office)
                                                      202-255-6637 (cellular)
                                                      RF@RFeitelLaw.com



                                  CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via ECF, to Cole Radovich,
Anthony Aminoff, and Kaitlin Sahni, Narcotic and Dangerous Drug Section, 2 Constitution
Square, N.W. Washington, D.C. 20005, this 1st day of July, 2020.

                                              Robert Feitel
                                              ___________________________


                                                 2
Case 1:16-cr-00154-KBJ Document 122 Filed 07/02/20 Page 3 of 3




                            Robert Feitel




                               3
